Yesawich, Jr., J.
(concurring in part and dissenting in part). I agree with the majority that the trial court erred in denying defendant’s motion for discovery of the calibration tests (CPL 240.20, subd 1, par [c]). Since the conviction pursuant to subdivision 2 of section 1192 of the Vehicle and Traffic Law is based solely on the breathalyzer result, it should be reversed. H There is, however, ample independent evidence to support defendant’s conviction for *981driving while in an intoxicated condition under subdivision 3 of section 1192 (see People v Farrell, 87 AD2d 690 [concurring opn], affd 58 NY2d 637). Defendant was found slumped over the steering wheel of his car in a ditch. The ignition and lights were both on and the automatic transmission shift was in the drive position. In addition, the attending officer testified that defendant had difficulty in walking and talking, failed to perform field sobriety tests and that alcohol could be smelled both on defendant’s breath and in his vehicle.